         Case 1:20-cv-08668-VM Document 72 Filed 02/08/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK



 NATIONAL COALITION ON BLACK
 CIVIC PARTICIPATION, MARY WINTER,
 GENE STEINBERG, NANCY HART,                                 NOTICE OF APPEAL
 SARAH WOLFF, KAREN SLAVEN, KATE
                                                             Civil Action No.: 20-cv-8668
 KENNEDY, EDA DANIEL, and ANDREA
 SFERES,

                Plaintiffs,

         v.

 JACOB WOHL, JACK BURKMAN, J.M.
 BURKMAN & ASSOCIATES, LLC,
 PROJECT 1599, and JOHN and JANE DOES
 1-10,


                Defendants.


       Notice is hereby given that Defendants Jacob Wohl, Jack Burkman, J.M. Burkman &

Associates, LLC., and Project 1599 hereby appeal to the United States Court of Appeals for the

Second Circuit from the Decision and Order entered on January 12, 2021 (“January 12 Order”),

dismissing Defendants’ Letter Motion to Dismiss the Complaint.

       This appeal is taken from each and every part of the January 12 Order.
         Case 1:20-cv-08668-VM Document 72 Filed 02/08/21 Page 2 of 3




Dated: February 8, 2021                   Respectfully submitted,

                                          GERSTMAN SCHWARTZ LLP


                                    By:   /s/ David M. Schwartz
                                          /s/ Randy E. Kleinman
                                          David M. Schwartz, Esq.
                                          Randy E. Kleinman, Esq.
                                          1399 Franklin Avenue, Suite 200
                                          Garden City, New York 11530
                                          Tel. No.: (516) 880 – 8170
                                          DSchwartz@GerstmanSchwartz.com
                                          RKleinman@GerstmanSchwartz.com




                                      2
            Case 1:20-cv-08668-VM Document 72 Filed 02/08/21 Page 3 of 3




                                  CERTIFICATE OF SERVICE


          I hereby certify that on February 8, 2021, I caused the foregoing Notice of Appeal to be

served via the Electronic Case Filing (ECF) system in the United States District Court for the

Southern District of New York, on all parties registered for CM/ECF in the above-captioned

action.


Dated: February 8, 2021

                                                       /s/ David M. Schwartz
                                                       /s/ Randy E. Kleinman
                                                       David M. Schwartz, Esq.
                                                       Randy E. Kleinman, Esq.
                                                       1399 Franklin Avenue, Suite 200
                                                       Garden City, New York 11530
                                                       Tel. No.: (516) 880 – 8170
                                                       DSchwartz@GerstmanSchwartz.com
                                                       RKleinman@GerstmanSchwartz.com




                                                  3
